Simons, J. (dissenting in part).
I agree that a hearing is required to determine petitioner’s tenure area, but in my view, the respondent properly suspended petitioner without pay.
As a general rule, when a board of education institutes proceedings under section 3020-a of the Education Law to terminate a tenured teacher’s services, it may not suspend the teacher without pay pending the outcome of the proceedings (Matter of Jerry v Board of Educ., 35 NY2d 534). It may do so, however, if the teacher is not certified, for lacking certification the teacher is not qualified and the board may not employ an unqualified teacher (Matter of Meliti v Nyquist, 41 NY2d 183, 187-188; see Education Law, §§ 3001, 3009, 3010).
The majority hold that petitioner is qualified because she is certified in the area of Nursery, Kindergarten and Grades 1-6. That is not the area in which she was hired to teach however. She was hired to teach mentally retarded children and respondent has unsuccessfully urged her to become qualified to do so by obtaining her certification. It makes little sense to me to find that petitioner was unqualified for purposes of teaching the subject she was hired to teach but "qualified” for purposes of drawing her pay while she was suspended from teaching.
The majority reason that a teacher may be qualified under section 3001 (and thus avoid running afoul of the holding of Meliti) in one of two ways: (1) by earning a diploma from a teacher’s college or (2) by possessing a teacher’s certificate. I agree; but it does not follow that a teacher’s certificate in any subject meets the test of qualification. Indeed, quite the opposite is true for a teacher certificate permits instruction only in the specific area of certification (see 8 NYCRR 80.2 [1], [m]). It does not signify the teacher possesses any general competence to teach. A teacher without a certificate in the subject assigned to her, in effect, possesses no certificate at all and the lack of certification is conclusive on the issue of incompetence (Matter of Linton v Board of Educ., 47 NY2d —, decided April 24, 1979; Matter of Amos v Board of Educ., 54 AD2d 297, 301-302, affd 43 NY2d 706).
Accordingly, I would affirm Special Term insofar as it permitted suspension without pay pending disposition of the section 3020-a charges.
*367Callahan and Wither, JJ., concur with Hancock, Jr., J.; Cardamons, J. P., and Simons, J., dissent in part in an opinion by Simons, J.
Judgment reversed, with costs, and matter remitted to Special Term for further proceedings.